Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Acknowledge is made of applicant’s remarks/arguments dated 09/26/22, after the Second Non Final Office Action on 07/14/22. No claim has been amended.
Claims 1-22 are pending.
This Office Action is Third Non Final

Statement of Common Ownership
Jeon US 2020/0363689 filed 02/07/20 is commonly owned by applicant, Samsung Display Co. Ltd., therefore is disqualified a prior art under 35 U.S.C. §102(b)(2)(C).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Hong et al.  US 2020/0142228 in view of Hong et al. 2016/0202580 (hereinafter “Hong-580”) and Syn et al. US 2018/0129110.
Claim 1: Hong et al. disclose a display device, comprising: 
(Fig. 2) a gate line 121 [0058] and a storage line 131 arranged on a substrate in a first direction (X-direction) and spaced apart from each other (storage voltage line 131 disposed in a horizontal direction parallel to the gate line 121) [0061]; 
a data line 171 [0058] and a partial voltage reference line 172 [0067] arranged in a second direction (Y-direction) crossing the first direction (X-direction) and spaced apart from each other; 
(Fig. 2) a first thin film transistor Qa including a first source electrode 173a extending from the data line 171, and a first drain electrode 175a spaced apart from the first source electrode 173a [0074]; 
(Fig. 2) a second thin film transistor Qb including a second source electrode 173b extending from the first source electrode 173a, and a second drain electrode 175b spaced apart from the second source electrode 173b; 
(Fig. 2) a third thin film transistor Qc including a third drain electrode 175c extending from the second drain electrode 175b, and 
(Fig. 2) a third source electrode 173c extending from the partial voltage reference line 172;
(Figs. 3, 13) a color filter 80 (organic layer) [0095] disposed on the thin film transistor layer (semiconductor pattern “T” 154 and ohmic contacts 165 connected to pixel electrode 191a via the data conductor 175a) [0075]
an insulating layer 180b (second passivation layer) disposed on the color filter 80 [0058]
Except
a color filter disposed on the first, second, and third thin film transistors 
the color filter including a first via hole exposing the third source electrode and the third drain electrode; and 
a third source electrode spaced apart from the third drain electrode 
the insulating layer disposed on the color filter and including a first contact hole exposing the storage line and a second contact hole exposing the third drain electrode, 
wherein the first contact hole and the second contact hole are disposed in the first via hole when viewed in plan.
However
Regarding the limitation “the color filter disposed on the first, second, and third thin film transistors”: Hong-580 teaches in (Fig. 2) color filter 230 covering elements of first/second/third switching units (contact hole 185a/first drain 175a, contact hole 185b/second drain 175b, color filter 230/third drain 175c) [0063]; thus meeting the claimed limitation.
Regarding the limitation “the color filter including a first via hole exposing the third source electrode and the third drain electrode”: Hong-580 teaches color filter 230 having a first via hole (opening region “OA” [0109] outside of contact holes 185a/185b/185c) exposing the specific source/drain electrodes as needed; and Syn et al. further teach (Figs. 10, 11) the color filter 354 exposing the third source electrode SE3 (at contact hole 31/11, see Fig. 11) and the third drain electrode DE2 (at contact hole 32/12, see Fig. 10) [0099] [0116-0117]. However, applicant fails to establish the claimed feature(s) above is crucial as a solution for solving any stated or long-felt need or an art-recognized problem; i.e., applicant fails to provide persuasive evidence that the particular shape and/or combinational arrangement of the elements as claimed was significant and therefore an inventive feature. Absent such criticality, selecting a particular shape and/or directional arrangement of the elements for meeting the space/performance trade-off considerations, is held to be a matter of design choice and is within the purview of standard consideration for one skilled in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)
Regarding the limitation “the first contact hole and the second contact hole are disposed in the first via hole when viewed in plan”: Hong-580 teaches the first contact hole and the second contact hole (contact holes 185a/185b/185c) are disposed in the first via hole (opening region “OA”) [0109] when viewed in plan. Thus, for the claimed limitation, combination Hong/Hong-580 is within the purview of standard consideration for one skilled in the art.
Hong-580 teaches
(Figs. 1, 2) a third source electrode 173c spaced apart from the third drain electrode 175c (the third drain electrode 175c is disposed on the third gate electrode 124c so as to be spaced apart from the third source electrode 173c) [0058]
And Syn et al. further teach
(Figs. 9, 10, 11) the color filter 354 with the insulating layer 320 (the insulating protective layer 320 is formed of  inorganic insulating material such as silicon nitride or silicon oxide, and a photosensitive inorganic insulating material with a dielectric constant) [0114] including (Fig. 10) a first contact hole 32 exposing the storage line 753 (storage lines 753/750/751/752, see Fig. 4) [0049] and (Fig. 9) a second contact hole 31 exposing the third drain electrode DE1 (extension of first drain electrode DE1, TFT1 ) [0049];
It would have been obvious to one of ordinary skill in the art to modify Hong's invention with Hong-580’s structure in order to provide improved aperture ratio to the display device, as taught by Hong-580 [0009]; and with Syn’s structure in order to provide improved image quality, as taught by Syn [0002].

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hong et al.  US 2020/0142228, Hong et al. 2016/0202580 (hereinafter “Hong-580”), Syn et al. US 2018/0129110 as applied to claim 1 above, and further in view of Park et al. US 2017/0184932.
Claim 2:
Park et al. teach
(Fig. 22) the first contact hole CT1 and the second contact hole CT2 are spaced apart from each other with the gate line GLn/GE1 therebetween when viewed in plan [0058].
It would have been obvious to one of ordinary skill in the art to modify Hong's invention with Park's structure in order to provide improved display quality, as taught by Park [0007].

Claims 3, 4 are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al.  US 2020/0142228, Hong et al. 2016/0202580 (hereinafter “Hong-580”), Syn et al. US 2018/0129110 as applied to claim 1 above, and further in view of Lee et al. US 2015/0109554.
Claims 3, 4: 
Lee et al. teach 
Claim 3: (Fig. 1) a semiconductor layer 154 (154a/154b/154c) [0049] [0060] overlapping the first, second, third source electrodes 173a/173b/173c, the first, second, and third drain electrodes 175a/175b/175c, and the gate line 121/122/123.
Claim 4: (Figs. 1, 2) the color filter 180q [0087] further includes a second via hole (185a) [0070] exposing the first drain electrode 172/175a [0069]; and the insulating layer 180p (first passivation layer) [0078] further includes a third contact hole 185a/180p (opening of first passivation layer 180p) overlapping the second via hole 185a and exposing the first drain electrode 175a/172.
It would have been obvious to one of ordinary skill in the art to modify Hong's invention with Lee's structure in order to provide improved viewing angle, as taught by Lee [0006].

Claims 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al.  US 2020/0142228 in view of Hong et al. 2016/0202580 (hereinafter “Hong-580”).
Claim 19: Hong et al. disclose a display device, comprising: 
(Fig. 2) a gate line 121 [0058] and a storage line 131 arranged on a substrate in a first direction (X-direction) and spaced apart from each other (storage voltage line 131 disposed in a horizontal direction parallel to the gate line 121) [0061]; 
a data line 171 [0058] disposed in a second direction (Y-direction) crossing the first direction (X-direction) and spaced apart from each other; 
(Fig. 2) a first thin film transistor Qa including a first source electrode 173a extending from the data line 171, and a first drain electrode 175a spaced apart from the first source electrode 173a [0074]; 
(Fig. 2) a second thin film transistor Qb including a second source electrode 173b extending from the first source electrode 173a, and a second drain electrode 175b spaced apart from the second source electrode 173b; 
(Fig. 2) a third thin film transistor Qc including a third drain electrode 175c extending from the second drain electrode 175b, and
(Fig. 2) a first conductive pattern 172 (vertical segment 172c of bending reference voltage line 172) extending from the third source electrode 173c and disposed in parallel to the third source electrode 173c (the third drain electrode 175c is connected to the reference voltage line 172c) [0074].
Except
a third source electrode spaced apart from the third drain electrode 
However Hong-580 teaches
(Fig. 2) a third source electrode 173c spaced apart from the third drain electrode 175c (the third drain electrode 175c is disposed on the third gate electrode 124c so as to be spaced apart from the third source electrode 173c) [0058]
It would have been obvious to one of ordinary skill in the art to modify Hong's invention with Hong-580’s structure in order to provide improved aperture ratio to the display device, as taught by Hong-580 [0009];

Claims 20-22: Hong et al. disclose
Claim 20: (Fig. 2) the first conductive pattern 172/172c [0079] includes: a first vertical portion 172c extending from one end of the third source electrode 173c in a direction (horizontal) crossing the third source electrode 173c; and a first horizontal portion 172 (upper bending segment 172) extending from one end of the first vertical portion 172c in parallel to the third source electrode 173c.
Claim 21: Regarding the limitation “the first conductive pattern is spaced apart from the third source electrode”: Hong et al. disclose in [0074] (Fig. 2) “the third drain electrode 175c may be connected to the reference voltage line 172”; thus this connection is only optional, i.e., the first conductive pattern 172c can be spaced apart from the third source electrode 173c, as needed. The claimed limitation would have been obvious because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.
Claim 22: (Fig. 2) a second conductive pattern 172 (shorter vertical section of 172) extending from the third drain electrode 173c in a direction (vertical) adjacent to the first conductive pattern 172c.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


Allowable Subject Matter
Claims 5-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:  
The primary reason for the allowance of the dependent claim 5 is the inclusion of the limitation 
“…the first via hole overlaps the gate line; and the first contact hole and the second contact hole do not overlap the gate line.”
The prior art does not teach or suggest these limitations in combination with the other limitations of claim 1. Claims 6 and 7 are also allowed due to their virtue of dependency.
The primary reason for the allowance of the dependent claim 8 is the inclusion of the limitation 
“…a first electrode pattern disposed on the insulating layer and contacting the third source electrode and the storage line through the first contact hole and the first via hole; and a second electrode pattern disposed on the insulating layer and contacting the third source electrode through the second contact hole and the first via hole.”
The prior art does not teach or suggest these limitations in combination with the other limitations of claim 1. Claims 9-18 are also allowed due to their virtue of dependency.
Hong et al.  US 2020/0142228, Hong et al. 2016/0202580, Lee et al. US 2015/0109554, Syn et al. US 2018/0129110 and Park et al. US 2017/0184932 are silent as of the specific limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG NGUYEN whose telephone number is (571)270-3421.  The examiner can normally be reached on 7:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SANG V NGUYEN/
Primary Examiner, Art Unit 2871